          Case 5:18-cv-00665-XR Document 52 Filed 08/31/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


GABRIEL CANTU, MEGAN RIVAS,                      §
                                                 §
                   Plaintiffs,                   §               SA-18-CV-00665-XR
                                                 §
vs.                                              §
                                                 §
GT EXPEDITED INC., DAMIEN SOWA,                  §
                                                 §
                   Defendants.                   §

                                 ORDER SETTING HEARING

       Before the Court in the above-styled cause of action is Defendants’ Motion to Compel

Medical Authorization [#51], which was referred to the undersigned for disposition. The Court

is of the opinion the motion should be set for a hearing.

       IT IS THEREFORE ORDERED that Defendants’ Motion to Compel Medical

Authorization [#51] is set for a hearing at 2:00 p.m. on September 8, 2020. Due to the

restrictions imposed by COVID-19, counsel for all parties are required to appear by phone for

the conference.

       The contact information for the hearing is as follows:

       **Please call in 5 minutes prior to start of hearing.**

       1. Toll free number: 888-808-6929

       2. Access code: 9923187

       3. Participant Security Code: 090820

If there are questions regarding the telephonic appearance, the parties should contact Valeria

Sandoval, Courtroom Deputy, at txwdml_chambers_sa_judgechestney@txwd.uscourts.gov.




                                                 1
            Case 5:18-cv-00665-XR Document 52 Filed 08/31/20 Page 2 of 2




          The use of speaker phones is prohibited during a telephonic appearance. Additionally,

because earlier hearings in other cases may be in progress at the time attorneys call in for their

scheduled hearing, attorneys should call in with their phones on “mute” and wait for the

Courtroom Deputy to address them before they speak.

          IT IS FURTHER ORDERED that the parties confer about the issues raised in

Defendants’ motion and file a joint advisory via CM/ECF no later than September 4, 2020

that indicates which issues, if any, remain in dispute after their conference. For each issue that

remains in dispute, each party should state its respective position and describe any relief being

sought.

          IT IS SO ORDERED.

          SIGNED this 31st day of August, 2020.




                                      ELIZABETH S. ("BETSY") CHESTNEY
                                      UNITED STATES MAGISTRATE JUDGE




                                                  2
